OPINIONS OF THE SUPREME COURT OF OHIO
     The full texts of the opinions of the Supreme Court of
Ohio are being transmitted electronically beginning May 27,
1992, pursuant to a pilot project implemented by Chief Justice
Thomas J. Moyer.
     Please call any errors to the attention of the Reporter's
Office of the Supreme Court of Ohio. Attention: Walter S.
Kobalka, Reporter, or Justine Michael, Administrative
Assistant. Tel.: (614) 466-4961; in Ohio 1-800-826-9010.
Your comments on this pilot project are also welcome.
     NOTE: Corrections may be made by the Supreme Court to the
full texts of the opinions after they have been released
electronically to the public. The reader is therefore advised
to check the bound volumes of Ohio St.3d published by West
Publishing Company for the final versions of these opinions.
The advance sheets to Ohio St.3d will also contain the volume
and page numbers where the opinions will be found in the bound
volumes of the Ohio Official Reports.

     Ohio Association of Private Detective Agencies, Inc.,
Appellant, v. City of North Olmsted, Appellee.
     [Cite as Ohio Assn. of Private Detective Agencies, Inc. v.
N. Olmsted (1992),      Ohio St.3d   .]
Municipal corporations -- Ordinance which exacts a fee for
     registration of private investigators constitutes a local
     police regulation -- Fee provision in such ordinance which
     conflicts with statewide regulatory program established
     pursuant to R.C. Chapter 4749 is rendered invalid by
     operation of Section 3, Article XVIII of the Ohio
     Constitution.
A municipal ordinance which attempts to exact a fee for the
     registration or licensure of private investigators,
     security guard providers or their employees constitutes a
     local police regulation. Where the fee provision in such
     ordinance conflicts with the statewide regulatory program
     established pursuant to R.C. Chapter 4749 and,
     specifically, the prohibition against the imposition of
     such fees contained in R.C. 4749.09, it is rendered
     invalid by operation of Section 3, Article XVIII of the
     Ohio Constitution.
     (No. 91-1886 -- Submitted September 22, 1992 -- Decided
December 16, 1992.)
     Appeal from the Court of Appeals for Cuyahoga County, No.
58914.
     On March 20, 1979, the City Council of appellee, city of
North Olmsted, enacted Ordinance No. 79-27. It provides:
     "BE IT ORDAINED BY THE COUNCIL OF THE CITY OF NORTH
OLMSTED, COUNTY OF CUYAHOGA AND STATE OF OHIO:
     "SECTION 1: That any person who is employed in the City
of North Olmsted to act as either a private policeman, special
investigator, security guard, or by whatever, named [sic]
called, whether said individual carries a firearm or not, shall
be required to register with the Police Department prior to
being employed within the City of North Olmsted.
     "SECTION 2: That the Registration Fee shall be fifteen
dollars ($15.00) for any individual registering with the Police
Department, in compliance with Section 1 hereof.
     "Section 3: That the Director of Public Safety shall
prepare a registration form, together with rules and
regulations governing the registration of all individuals
coming within the scope of the requirements of this Ordinance.
     "Section 4: That any person who violates the provisions
of this Ordinance shall be guilty of a minor misdemeanor.
     "Section 5: This Ordinance shall take effect and be in
force from and after the earliest period allowed by law."
(Emphasis added.)
     Effective November 27, 1985, R.C. 4749.09 was amended to
provide as follows:
     "Any class A, B, or C licensee, or registered employee of
a class A, B, or C licensee, who operates in a municipal
corporation that provides by ordinance for the licensing,
registering, or regulation of private investigators, security
guard providers, or their employees shall conform to those
ordinances insofar as they do not conflict with this chapter.
No license or registration fees shall be charged by the state
or any of its subdivisions for conducting the business of
private investigation, the business of security services, or
both businesses other than as provided in this chapter."
(Emphasis added.)
     On February 27, 1987, plaintiff-appellant, Ohio
Association of Private Detective Agencies, Inc., instituted the
present declaratory judgment action in the Cuyahoga County
Court of Common Pleas, seeking a judicial determination that
the North Olmsted ordinance was in conflict with the state
statute insofar as it attempted to exact a local fee for the
registration of private security personnel and, thus, was
unconstitutional. On February 13, 1989, appellant filed a
motion for summary judgment. On November 8, 1989, the court
granted the motion. On July 18, 1991, the court of appeals
reversed.
     The cause is now before this court pursuant to the
allowance of a motion to certify the record.

     Petro, Rodemaker, Matty & McClelland, Robert C. McClelland
and Kirk R. Henrikson; Fedor, Kaman & Ott and Dennis G. Fedor,
for appellant.
     Michael R. Gareau, Director of Law, and James M. Dubelko,
for appellee.
     Thompson, Hine & Flory, Daniel W. Hammer and Stephen F.
Gladstone, urging reversal for amici curiae, Brink's
Incorporated and Independent Armored Car Operators Association,
Incorporated.
     Lee I. Fisher, Attorney General, and Christopher B.
McNeil, Assistant Attorney General, urging reversal for amicus
curiae, Ohio Department of Commerce, Division of Licensing.

     Sweeney, J.   Resolution of the present controversy
requires consideration of the home-rule authority of the city
of North Olmsted -- a charter municipality. The authority of a
charter municipality to legislate regarding particular subjects
is governed by Section 3, Article XVIII of the Ohio
Constitution. This provision provides:
     "Municipalities shall have authority to exercise all
powers of local self-government and to adopt and enforce within
their limits such local police, sanitary and other similar
regulations, as are not in conflict with general laws."
(Emphasis added.)
     In State ex rel. Canada v. Phillips (1958), 168 Ohio St.
191, 5 O.O.2d 481, 151 N.E.2d 722, paragraph four of the
syllabus, this court interpreted the foregoing language as
follows:
     "The words, 'as are not in conflict with general laws'
found in Section 3 of Article XVIII of the Constitution, modify
the words 'local police, sanitary and other similar
regulations' but do not modify the words 'powers of local
self-government.'"
     Accordingly, in Auxter v. Toledo (1962), 173 Ohio St. 444,
20 O.O.2d 71, 183 N.E.2d 920, the court intimated that a
three-step process is involved in determining whether a
municipal ordinance must yield to the provisions of a state
statute. Initially, it must be ascertained whether the local
ordinance seeks to exercise a power of local self-government or
constitutes a police regulation. In Auxter, supra, at 446, 20
O.O.2d at 72, 183 N.E.2d at 922, the court observed that:
     "* * * [A]ny municipal ordinance, which prohibits the
doing of something without a municipal license to do it, is a
police regulation within the meaning of Section 3 of Article
XVIII of the Ohio Constitution."
     Appellee attempts to distinguish Auxter from the instant
case by contending that it seeks not to "license" but to
"register" security personnel. This argument is without
merit. Whatever the distinction may be between licensing and
registration, such distinction does not convert the latter into
the exercise of a power of local self-government. Regulation
of private employment can hardly be argued to be a matter
involving the structure or operation of a charter municipality.
     The second inquiry involves a determination of whether the
state legislation is a general or special provision. Id. at
447-448, 20 O.O.2d at 73, 183 N.E.2d at 923. A general law has
been described as one which promotes statewide uniformity.
Thus, in State ex rel. McElroy v. Akron (1962), 173 Ohio St.
189, 194, 19 O.O.2d 3, 6, 181 N.E.2d 26, 30, it was observed:
     "Once a matter has become of such general interest that it
is necessary to make it subject to statewide control so as to
require uniform statewide regulation, the municipality can no
longer legislate in the field so as to conflict with the state."
     In Westlake v. Mascot Petroleum Co. (1991), 61 Ohio St.3d
161, 573 N.E.2d 1068, this court concluded that a statewide
permit scheme (i.e., liquor sales regulation) precluded local
enactments on the same subject which were inconsistent
therewith. In the present case, R.C. 4749.09 prohibits the
imposition of a local registration fee for private security
personnel.
     Considered in isolation, such a provision may fail to
qualify as a general law because it prohibits a municipality
from exercising a local police power while not providing for
uniform statewide regulation of the same subject matter. See
Youngstown v. Evans (1929), 121 Ohio St. 342, 168 N.E. 844.
However, consideration of R.C. 4749.09 alone is not dispositive
of the present controversy. R.C. Chapter 4749 in its entirety
does provide for uniform statewide regulation of security
personnel in the same manner that R.C. Chapter 4303 provided
for statewide liquor sales regulation in Mascot, supra.
Accordingly, R.C. 4749.09 must be considered a general law of
statewide application.
     The final inquiry concerns whether a conflict exists
between the state and local provisions. Auxter, supra, 173
Ohio St. at 448, 20 O.O.2d at 73, 183 N.E.2d at 923. While the
appellate court conceded that a conflict existed, it
nevertheless concluded that the local ordinance validly exacted
a fee because the state law was not deemed to be one of general
application. Nonetheless, appellee attempts to address the
conflict issue. Appellee contends that no conflict exists
because the ordinance neither can nor does attempt to prohibit
the practice of private investigation within the city of
Westlake. Rather, appellee maintains that the ordinance merely
requires that members of the regulated profession register with
the municipality. Despite this resourceful argument, appellee
ignores the fact that the failure to register and pay the
registration fee precludes security personnel from working in
the municipality and exposes them to misdemeanor liability if
they attempt to do so.
     Consequently, inasmuch as the local ordinance restricts an
activity which a state license permits, the ordinance is in
conflict with a general law of the state and violates Section
3, Article XVIII of the Ohio Constitution.
     We therefore conclude that a municipal ordinance which
attempts to exact a fee for the registration or licensure of
private investigators, security guard providers or their
employees, constitutes a local police regulation. Where, as
here, the fee provision in such ordinance conflicts with the
statewide regulatory program established pursuant to R.C.
Chapter 4749 and, specifically, the prohibition against the
imposition of such fees contained in R.C. 4749.09, it is
rendered invalid by operation of Section 3, Article XVIII of
the Ohio Constitution.
     Accordingly, the judgment of the court of appeals is
reversed and the cause is remanded to the court of common pleas
for proceedings in accordance with this opinion.
                                    Judgment reversed
                                    and cause remanded.
     Moyer, C.J., Douglas, H. Brown and Resnick, JJ., concur.
     Holmes and Wright, JJ., dissent.

     Wright, J., dissenting.   I respectfully dissent. The
court's decision reflects a misunderstanding of the scope and
purpose of the Home Rule Amendment to the Ohio Constitution and
seriously undermines the constitutionally protected power of
municipal corporations. I am writing to explain my
disagreement with the court over a single, but crucial, element
of its analysis.
                               I
     In deciding this appeal, the court correctly used the
three-step process outlined in Auxter v. Toledo (1962), 173
Ohio St. 444, 20 O.O.2d 71, 183 N.E.2d 920. The court also
properly applied the facts of this case to the first and third
steps in that process. I do not disagree with the holding that
the North Olmsted ordinance constitutes a police regulation or
the conclusion that the ordinance directly conflicts with R.C.
4749.09.
     I do disagree, however, with the court's treatment of the
second step in the three-step process. That step requires the
court to determine whether R.C. 4749.09 is a "general law"
under Section 3, Article XVIII of the Ohio Constitution, the
Home Rule Amendment ("Amendment"). Id. at 447-448, 20 O.O.2d
at 73, 183 N.E.2d at 923. The majority holds that, merely
because it is part of R.C. Chapter 4749, "R.C. 4749.09 must be
considered a general law of statewide application." Following
this determination the court was forced to conclude, under
Auxter, that the North Olmsted ordinance impermissibly
conflicts with a "general law" and is therefore rendered
invalid by operation of the Home Rule Amendment.
     Because I cannot agree that the Home Rule Amendment
affords municipal corporations such hollow protection, I must
dissent.
                               II
     To understand the term "general laws" one must first study
the purpose and scope of the Home Rule Amendment. Prior to
1912, political subdivisions of the state derived their
authority to act from legislation passed by the General
Assembly. In 1912, however, Article XVIII of the Ohio
Constitution was adopted. Section 3 of Article XVIII
provides: "Municipalities shall have authority to exercise all
powers of local self-government and to adopt and enforce within
their limits such local police, sanitary, and other similar
regulations as are not in conflict with general laws." Shortly
after the Amendment was adopted, this court explained that
"[t]he manifest purpose of the amendment in 1912 was to * * *
add to the governmental status of the municipalities. The
people made a new distribution of governmental power."
Billings v. Cleveland Ry. Co. (1915), 92 Ohio St. 478, 483, 111
N.E. 155, 156. Municipal corporation were thus vested with
constitutional power to adopt police regulations without the
imprimatur of the legislature. Vaubel, Municipal Corporations
and the Police Power in Ohio (1968), 29 Ohio St.L.J. 29, 30.
     The Home Rule Amendment gives municipal corporations the
power to enact two sorts of ordinances: (1) ordinances that
exercise powers of local self-government and (2) police,
sanitary, and other similar regulations as are not in conflict
with the general laws. See State ex rel. Arey v. Sherrill
(1944), 142 Ohio St. 574, 578-579, 27 O.O. 505, 507, 53 N.E.2d
501, 504. As observed by the majority, it is the second type
of ordinance with which we are concerned in this case. In
providing municipal corporations with the power to enact police
regulations, the drafters of the Amendment engaged in delicate
balancing: on one hand they gave municipal corporations broad
power to enact such regulations, on the other they recognized
"that police, sanitary and other similar regulations were not
purely local matters and therefore should continue to be
controlled by general law." (Emphasis sic.) Arey, supra, at
578-579, 27 O.O. at 507, 53 N.E.2d at 504. We have the duty to
interpret the Home Rule Amendment in a way that respects both
municipal autonomy and the need for uniform application of
general laws. The key to this task lies in defining the term
"general laws" with both precision and consistency.
     In West Jefferson v. Robinson (1965), 1 Ohio St.2d 113, 30
O.O.2d 474, 205 N.E.2d 382, this court defined "general laws"
in a way that balances the interest of municipal autonomy with
the interest of uniform application of laws enacted by the
General Assembly. "[G]eneral laws," the court held, are
"statutes setting forth police, sanitary or similar regulations
and not statutes which purport only to grant or to limit the
legislative powers of a municipal corporation to adopt or
enforce police, sanitary or other similar regulations." Id. at
paragraph three of the syllabus. This rule recognizes the
principle that the General Assembly can enact laws that
regulate the conduct of people in this state; but it cannot
enact a law the sole purpose of which is to strip
constitutionally granted power from a municipal corporation.
     One commentator explains:
     "As they do not include enabling laws, 'general laws' do
not encompass legislative efforts to restrict power granted to
the municipal corporation by the people through their
constitution, unless that constitution so provides. The only
express limitation upon municipal Home Rule is the 'no
conflict' provision. As has already been seen, the provision
has not been construed to authorize the state to exclude a
municipality from a field by means of the state's own
regulation of the field--to preempt the field. It would seem
even more clear that this provision is not to be construed as
justifying a simple denial of power. Moreover, so to construe
it would create the incongruous situation of retaining in a
large area of municipal affairs a two step legislative enabling
power, through withdrawal and rebestowal. Rather than
establishing self-government, this interpretation of the
amendment would make the position of the municipality worse
than it had been before, as it would subject it to the
necessity of running the gauntlet of interpretation twice.
Then too, if this was intended, the language used, 'not in
conflict with general laws,' seems inappropriate in comparison
with what might have been used, such as, 'except as denied by
the legislature' or, even, 'to the extent granted by the
legislature.'" (Emphasis added.) Vaubel, supra, at 63-64.
     General laws are those laws "operating uniformly
throughout the state, * * * which prescribe a rule of conduct
upon citizens generally * * *," Garcia v. Siffrin (1980), 63
Ohio St.2d 259, 271, 17 O.O.3d 167, 174, 407 N.E.2d 1369,
1377-1378 (citing Schneiderman v. Sesanstein [1929], 121 Ohio
St. 80, 167 N.E. 158), not laws that regulate the power of
municipal corporations. A law that simply grants or denies
municipal power is not a general law because the power to enact
ordinances already has been granted to municipal corporations
by the Ohio Constitution. If it were otherwise, the grant of
power contained in the Home Rule Amendment would be a nullity
and we would return to the time before 1912 when the legislature
completely controlled the scope of municipal power.
     Youngstown v. Evans (1929), 121 Ohio St. 342, 168 N.E.
844, is on point. In Evans, a state statute provided that
municipalities could make the violation of a city ordinance a
misdemeanor and could punish violators by fine or
imprisonment. The statute also established maximum limits for
those penalties. The cities of Cleveland and Youngstown,
however, had ordinances with penalties in excess of what was
permitted by the statute. Faced with this conflict, this court
held that the provision of the state statute setting maximum
penalties was nothing more than a limitation on municipal power
and therefore was not a general law. The court wrote that the
state statute "is a general law in the limited sense that it
operates uniformly throughout the state. It is not a general
law in the sense of prescribing a rule of conduct upon citizens
generally. It is a limitation upon law making by municipal
legislative bodies." Id. at 345, 168 N.E. at 845. The court
upheld the validity of the city ordinances. The Evans case
stands firmly for the proposition that the state cannot simply
deny municipal corporations law-making power.
     Therefore, in determining whether R.C. 4749.09 is a
general law, the question is whether it is a law that regulates
people's conduct or is a denial of municipal power. I believe
that this statute is merely an attempt to limit municipal power.
                              III
     The court of appeals correctly held that R.C. 4749.09 is
not a general law under Section 3, Article XVIII of the Ohio
Constitution. Judge Patton, writing for a unanimous appellate
panel, concluded that the statute does not create a uniform
regulatory scheme for private investigators and other security
providers. Moreover, as stated by the appellate court, the
provision of R.C. 4749.09 that conflicts with the North Olmsted
ordinance seeks "only to limit the legislative power of a
municipality to enforce a fee schedule for the license or
registration of those engaged in the business of private
investigators * * *." I certainly agree with both of these
conclusions.
     First, R.C. Chapter 4749 does not seek to provide uniform
statewide regulation of security providers. It is not a
comprehensive regulatory statute. The first part of the first
sentence of R.C. 4749.09 recognizes the power of local
government to license security providers.1 It is
counterintuitive to describe a state regulatory statute as
"uniform" when, by its own terms, it allows political
subdivisions to register, regulate, and license the regulatory
target.
     The second part of the first sentence of R.C. 4749.09
purports to limit the ability of municipal corporations to
regulate security providers by stating that such regulation may
not conflict with R.C. Chapter 4749. At the very most, this
provision merely restates the mandate of Section 3 of Article
XVIII, forbidding a local police regulation from conflicting
with a general law. As read by the majority, however, the
provision goes far beyond the command of Article XVIII and
prohibits any conflict with R.C. Chapter 4749, whether the
provisions of that chapter are general laws or not. This the
General Assembly cannot do. As discussed above, Section 3 of
Article XVIII is an independant grant of power to municipal
corporations. This power cannot be limited by legislative
fiat; it can only be limited by the passage of a law intended
to regulate the conduct of the people--a general law.
     Second, the final sentence of R.C. 4749.09 specifically
prohibits political subdivisions of the state from charging
security providers a license or registration fee.2 As the
majority correctly observes, considered alone this provision is
certainly not a general law because it is merely a limitation
on municipal police power. However, even read in the context
of R.C. Chapter 4749 as a whole, R.C. 4749.09 cannot be judged
a general law. The purpose of R.C. Chapter 4749 is quite
clear. It is to protect the public against wrongful acts by
security providers who, in the absence of government control,
"would be in a position to cause irreparable harm to other
members of the community because of the very nature of their
work." Schauder v. Weiss (Sup. Ct. 1949), 88 N.Y.S.2d 317,
321. R.C. 4749.09 in no way furthers this legislative
purpose. It is not a general law because it is not a logical
part of the legislative scheme to regulate the conduct of
security providers; it is designed only to restrict the power
of municipal government.
     The reasoning used to uphold the validity of a local
ordinance in Garcia v. Siffrin, supra, is applicable here.
R.C. 4749.09 should not be considered a general law because it
is "not reasonably related to the valid purposes and objectives
of the regulatory and licensing portions of the other sections
of this chapter of law." Id., 63 Ohio St.2d at 271, 17 O.O.3d
at 174, 407 N.E.2d at 1378. As was the case with the state
statute in question in Garcia, R.C. 4749.09 "selectively
excise[s] certain of the police powers of local government that
have been granted to municipalities by the Constitution." Id.
     North Olmsted's power to enact a police regulation
licensing security providers comes from the Constitution and is
recognized in the first sentence of R.C. 4749.09. Its
corresponding power to charge a fee for a license cannot be
arbitrarily denied by the legislature. Because R.C. 4749.09 is
not a general law, the North Olmsted ordinance is valid and
enforceable despite the conflict.
                               IV
     There are three identifiable problems with the majority's
analysis. First, the majority ignores precedent. As
previously discussed, West Jefferson v. Robinson states the
well-settled definition of "general laws." According to my
research, this court has approved the West Jefferson definition
six times without criticism,3 including once very recently in a
unanimous opinion. See Rispo Realty & Dev. Co. v. Parma
(1990), 55 Ohio St.3d 101, 103, 564 N.E.2d 425, 427. Even if
the definition were not supported by sound constitutional law,
it warrants discussion in the majority opinion because it is
the accepted definition of "general laws" and it was expressly
relied upon by the court of appeals.
     Second, the majority relies heavily on cases that are
patently distinguishable from this case because they involved
comprehensive regulatory statutes. In State ex rel. McElroy v.
Akron (1962), 173 Ohio St. 189, 19 O.O.2d 3, 181 N.E.2d 26, a
state statute required that all watercraft operated in the
state have state licenses, imposed a licensing fee that was
held to be an excise tax, and stated that no political
subdivision could require an additional license or fee from
watercraft operators. This case appears to have convinced the
majority to hold that the North Olmsted licensing fee is
impermissible because the state itself requires a license and a
licensing fee of security providers. See R.C. 4749.03(B)(4).
McElroy, however, is distinguishable because it involved a
comprehensive state regulatory statute--control over watercraft
licensing was completely regulated by the state. In the
instant case the state statute does not purport to be a
comprehensive regulatory statute, it undisputably permits
municipal "licensing, registering, or regulation." The second
sentence of R.C. 4749.09 is nothing more than an isolated,
specific limitation on municipal power.
     Like McElroy, Westlake v. Mascot Petroleum Co., Inc.
(1991), 61 Ohio St.3d 161, 573 N.E.2d 1068, involved a
comprehensive statewide regulatory scheme. Under the liquor
permit statute involved in Westlake, "exclusive authority to
regulate the sale and consumption of alcoholic beverages is
vested in the Ohio Department of Liquor Control and the Ohio
Liquor Control Commission." Id. at 167, 573 N.E.2d at 1073.
Therefore, the city of Westlake's attempt to enforce a zoning
regulation to extinguish privileges arising from a valid state
liquor permit was held to be impermissible. Again, the factor
that distinguishes Westlake from our case is that the liquor
licensing statute created a comprehensive regulatory scheme
while R.C. Chapter 4749 does not.
     Finally, it is my view that today's decision creates bad
constitutional precedent. The majority's analysis "entirely
ignores the very essential fact that the powers of
municipalities are now conferred by the Constitution and not by
the Legislature." Akron v. Scalera (1939), 135 Ohio St. 65,
68, 13 O.O. 376, 378, 19 N.E.2d 279, 280. Today's decision
permits the General Assembly, by legislative fiat, to infringe
on power granted to municipal corporations by the Constitution.
     The value of the rule of West Jefferson, and the reason
why we should follow it in this case, is that it protects local
governments from gratuitous state legislation. I fail to see
how the licensing fee prohibition in R.C. 4749.09 is part of a
comprehensive regulatory scheme. In fact, I cannot see how a
statute that recognizes the power of municipal corporations to
regulate can be called "comprehensive" at all. The licensing
fee prohibition seems to be nothing more than a nod to the
lobbyists for private detectives and security providers--a
gesture that strikes at the very heart of the protection
provided municipal corporations by Section 3, Article XVIII of
the Ohio Constitution and the definition of "general laws" from
the West Jefferson case.
     I would affirm the court of appeals on the ground that
R.C. 4749.09 is not a general law.
     Holmes, J., concurs in the foregoing dissenting opinion.

FOOTNOTES:
     1 The first sentence of R.C. 4749.09 provides: "Any
class A, B, or C licensee, or registered employee of a class A,
B, or C licensee, who operates in a municipal corporation that
provides by ordinance for the licensing, registering, or
regulation of private investigators, security guard providers,
or their employees shall conform to those ordinances insofar as
they do not conflict with this chapter."
     2 The second sentence of R.C. 4749.09 provides: "No
license or registration fees shall be charged by the state or
any of its subdivisions for conducting the business of private
investigation, the business of security services, or both
businesses other than as provided in this chapter."
     3 See Niles v. Howard (1984), 12 Ohio St.3d 162, 164, 12
OBR 232, 233-234, 466 N.E.2d 539, 540-541; Clermont
Environmental Reclamation Co. v. Wiederhold (1982), 2 Ohio
St.3d 44, 48, 2 OBR 587, 591, 442 N.E.2d 1278, 1281; Eastlake
v. Ohio Bd. of Bldg. Standards (1981), 66 Ohio St.2d 363, 368,
20 O.O.3d 327, 330, 422 N.E.2d 598, 601; Garcia v. Siffrin
(1980), 63 Ohio St.2d 259, 271, 17 O.O.3d 167, 174, 407 N.E.2d
1369, 1377; Columbus v. Molt (1973), 36 Ohio St.2d 94, 95, 65
O.O.2d 244, 244, 304 N.E.2d 245, 246.